                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF ALABAMA

                                   MOBILE DIVISION

EDMOND HUDMOND SMITH, IV                 )
                                         )
               Plaintiff,                )
                                         )
       v.                                )        CV 119-223
                                         )
SAINT PAUL TRAVELERS COMPANY, )
INC., et al.,                            )
                                         )
               Defendants.               )
              ______________________________________________________

          MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           ______________________________________________________

       Plaintiff, incarcerated at United States Medical Center in Springfield, Missouri,

commenced the above-captioned civil rights case pro se and requested permission to proceed

in forma pauperis (“IFP”). On May 15, 2019, the Court directed Plaintiff to return his

Prisoner Trust Fund Account Statement and Consent to Collection of Fees forms within

thirty days and advised Plaintiff that all prisoners, even those proceeding IFP, must pay the

filing fee of $350.00 in full. 28 U.S.C. § 1915(b)(1). (Doc. no. 6.) Plaintiff was cautioned

that failure to respond would be an election to have this case voluntarily dismissed without

prejudice. (See id.) The time to respond has passed, and Plaintiff has not submitted the

documents required by the Court’s May 15th Order. Nor has he provided the Court with any

explanation why he has not complied.

       Plaintiff cannot proceed IFP unless he submits the requisite Trust Fund Account

Statement and consents to collection of the entire $350.00 filing fee in installments. Wilson
v. Sargent, 313 F.3d 1315, 1319, 1321 (11th Cir. 2002) (citing 28 U.S.C. § 1915). Plaintiff

has been warned that failing to return the necessary IFP papers would be an election to have

his case voluntarily dismissed.   As Plaintiff has neither fulfilled the requirements for

proceeding IFP, nor paid the full filing fee, the Court REPORTS and RECOMMENDS this

case be DISMISSED without prejudice and this civil action be CLOSED.

       SO REPORTED and RECOMMENDED this 27th day of June, 2019, at Augusta,

Georgia.




                                         2
